NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2358-19
STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ADRIAN J. TAYLOR,
a/k/a ADRIAN TAYLOR,
ADRIEN J. TAYLOR,
JAMAIN A. TAYLOR,
and LAMONT WILLIAMS,

     Defendant-Appellant.
_______________________

                   Submitted April 13, 2021 – Decided May 19, 2021

                   Before Judges Gilson and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 17-12-3310.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Daniel S. Rockoff, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Jason Magid, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).
PER CURIAM

      Following the denial of his motion to suppress physical evidence seized

in accordance with a warrant, defendant Adrian Taylor pled guilty to third-

degree possession of cocaine with intent to distribute within 1,000 feet of a

school zone, N.J.S.A. 2C:35-7(a). As called for in his plea agreement, defendant

was sentenced to four years in prison with two years of parole ineligibility. He

appeals from his conviction, arguing that his motion to suppress should have

been granted. We disagree and affirm.

                                        I.

      In May 2017, the Camden County Police Department applied for a warrant

to search a house located on Collins Road in Camden. The application was

supported by an affidavit from a detective assigned to the department's narcotics

and vice section. The detective certified that during the week of May 21, 2017,

she received information from a confidential informant (CI) who had previously

provided reliable information concerning other narcotics investigations. The CI

reported that "a black male" was selling heroin and cocaine from a residence

located on Collins Road. The detective also certified that during that same week,

the CI engaged in two controlled purchases of cocaine at the residence, and both

those purchases were supervised by detectives. The detective explained that


                                        2                                  A-2358-19
prior to both purchases, she met with the CI, searched the CI to confirm that

there were no drugs or money already on the CI, and provided the CI with

money. Detectives watched the CI go to the front door of the house, enter, and

later exit the residence. Immediately thereafter, the CI met with detectives, told

the detectives he or she had purchased cocaine from a black male in the house,

and turned over substances that tested positive as cocaine.

      Based on the detective's affidavit, a Superior Court judge issued a warrant

to search the home on Collins Road. Although the parties do not say so,

apparently cocaine and heroin were seized from the home and defendant was

determined to be in possession of those illegal drugs.

      In June 2017, a grand jury indicted defendant for eight third-degree crimes

related to the possession and distribution of cocaine and heroin. Defendant

moved to suppress the evidence seized during the execution of the search

warrant and to compel the disclosure of the CI's identity. The trial court heard

oral arguments but did not conduct an evidentiary hearing. Instead, the court

reviewed the warrant application and briefs.

      On May 24, 2018, the trial court issued two orders: one denying the

motion to suppress and a second denying the motion to reveal the CI's identity.




                                        3                                   A-2358-19
                                       II.

      Defendant appeals, arguing:

            POINT I – THE AFFIDAVIT DID NOT PROVIDE
            PROBABLE CAUSE TO ISSUE THE SEARCH
            WARRANT

            POINT II – THIS COURT SHOULD ADOPT THE
            PRINCIPLES OF STATE V. CASAL, 699 P.2D 1234
            (WASH. 1985), WHICH ALLOW FOR IN CAMERA
            HEARINGS THAT ALLOW DEFENDANTS TO
            CHALLENGE      THE   TRUTHFULNESS      AND
            ACCURACY OF AFFIDAVITS THAT CONTAIN
            THE HEARSAY RECITATION OF INFORMATION
            SUPPOSEDLY PROVIDED BY A CONFIDENTIAL
            INFORMANT

      "[A] search executed pursuant to a warrant is presumed to be valid and . .

. a defendant challenging its validity has the burden to prove 'that there was no

probable cause supporting the issuance of the warrant or that the search was

otherwise unreasonable.'" State v. Jones, 179 N.J. 377, 388 (2004) (quoting

State v. Valencia, 93 N.J. 126, 133 (1983)).       "Accordingly, courts 'accord

substantial deference to the discretionary determination resulting in the issuance

of the [search] warrant.'" State v. Keyes, 184 N.J. 541, 554 (2005) (alteration

in original) (quoting Jones, 179 N.J. at 388).

      "Probable cause for the issuance of a search warrant requires 'a fair

probability that contraband or evidence of a crime will be found in a particular



                                        4                                   A-2358-19
place.'" State v. Chippero, 201 N.J. 14, 28 (2009) (citation omitted). To

determine whether there was probable cause, we look only at the information

within "the four corners of the supporting affidavit." Id. at 26 (quoting

Schneider v. Simonini, 163 N.J. 336, 363 (2000)).

      "Information related by informants may constitute a basis for probable

cause, provided that a substantial basis for crediting that information is

presented." Jones, 179 N.J. at 389 (citing State v. Sullivan, 169 N.J. 204, 212

(2001)). The issuing court must consider the totality of the circumstances in

determining whether an informant's tip establishes probable cause, including the

informant's "veracity and basis of knowledge." Ibid. (citing State v.

Novembrino, 105 N.J. 95, 123 (1987)). "[R]elevant corroborating facts may

include a controlled drug buy performed on the basis of the tip, positive test

results of the drugs obtained, records confirming the informant's description of

the target location, the suspect's criminal history, and the experience of the

officer who submitted the supporting affidavit." Keyes, 184 N.J. at 556 (citing

Jones, 179 N.J. at 390-91). "[A] successful controlled [drug] buy 'typically will

be persuasive evidence in establishing probable cause.'" Ibid. (quoting Jones,

179 N.J. at 392) (internal quotation marks omitted).




                                       5                                   A-2358-19
      Defendant contends that the affidavit was deficient in three respects: (1)

it failed to provide facts establishing the reliability of the CI; (2) it provided no

factual basis for the CI's report that a black male was distributing drugs at the

residence; and (3) no one saw drugs being stored inside the residence, and thus

the drugs may have been on the person of the unidentified black male. We reject

these arguments because the affidavit provided probable cause for the issuance

of a warrant to search the residence on Collins Road.

      The detective verified that the CI had provided reliable information in

other investigations that resulted in seizures and arrests related to illegal drugs.

The affidavit was also supported by surveillance of the controlled buys at the

residence. Accordingly, "the totality of the circumstances, including . . . all

relevant police corroboration," confirmed the CI's reliability and established

probable cause. Id. at 557. Consequently, we reject defendant's argument that

the motion court erred in denying his motion to suppress the physical evidence

seized in accordance with the warrant.

      Defendant also argues that we should adopt a rule allowing for in camera

hearings to test the truthfulness of an affidavit containing information provided

by a confidential informant. We decline to consider this argument for two

reasons.


                                         6                                    A-2358-19
      First, defendant did not request an in camera hearing in the trial court.

Instead, defendant moved to compel the disclosure of the CI's identity. We

generally decline to consider issues not raised before the trial court unless the

issues relate to the trial court's jurisdiction or concern a matter of great public

interest. Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973); see also State

v. Witt, 223 N.J. 409, 418 (2015) (declining to consider a challenge to motor

vehicle stop's validity not raised to trial court).

      Second, given that the affidavit did not solely rely on the CI, we discern

no reason to consider the adoption of a new procedure or modification of current

procedures concerning information obtained from confidential informants. See

State v. Hernandez, 225 N.J. 451, 467 (2016) (citing State v. Milligan, 71 N.J.
373, 384 (1976)) (reiterating factors to be balanced by trial courts when

considering motion for disclosure of a confidential informant's identity).

      Affirmed.




                                          7                                  A-2358-19